Citation Nr: 9933039	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  99-22 377	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to March 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on August 29, 1997; a notice of 
disagreement was received by VA after November 18, 1988; and 
the veteran retained an attorney in October 1997, within one 
year of the date of the Board's decision.

2.  On October 29, 1997, the veteran and his attorney entered 
into a contingent attorney fee agreement which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.

3.  An August 1999 RO decision granted service connection for 
paranoid schizophrenia, effective from July 13, 1998, and 
this determination resulted in past-due benefits being 
payable to the veteran.  

4.  The amount of the veteran's past-due benefits reflects an 
offset based on the receipt of pension benefits from August 
1998 through the issuance of the RO decision in August 1999.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the October 29, 
1997, attorney fee agreement for the receipt of service 
connection-related compensation for the period of time 
between July 13, 1998, and August 28, 1999, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 
20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on August 29, 1997, 
denying entitlement to service connection for a psychiatric 
disability and a right leg disability based on a finding that 
new and material evidence had not been submitted to reopen 
previously denied claims for those disabilities.  Thereafter, 
the veteran and his attorney entered into an attorney fee 
agreement to represent the veteran in his claim for VA 
benefits denied in the August 1997 Board decision.  At that 
time, the veteran was appealing the denial of his claims to 
the United States Court of Appeals for Veterans Claims 
(Court) in addition to filing a motion for reconsideration of 
the Board's decision with the Chairman of the Board.  By 
letter dated in January 1998, the Acting Chairman denied the 
motion for reconsideration.  In July 1998, the attorney 
submitted a written statement to the RO requesting that the 
veteran's claim for a nervous disorder and related problems 
be reopened.  Later that month, the Court issued an Order 
dismissing the veteran's appeal, citing the fact that the 
veteran had notified the Court of his desire to withdraw his 
appeal.  Following the submission of additional evidence and 
additional examination of the veteran, the RO granted service 
connection for paranoid schizophrenia in an August 28, 1999, 
rating action, and assigned a 70 percent evaluation, 
effective from July 13, 1998.  Thereafter, by letters dated 
September 28, 1999, and October 19, 1999, the veteran and his 
attorney were informed as to past-due benefits and the amount 
withheld for attorney fees.  

Based on this evidence, the Board finds that the October 29, 
1997, attorney fee agreement, satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 
20.609(c).  Clearly the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated in June 1994, thus after November 18, 
1988, and documentation reflecting the retention of counsel 
within one year of the Board's decision.  

In the aforementioned letters to the veteran and his 
attorney, the RO indicated that past-due benefits had been 
computed as $2,397.00, and that 20 percent of that amount or 
$479.40, representing the maximum past-due benefits allowable 
for attorney fees, was being withheld from the veteran's 
award pending a determination by the Board regarding the 
award of attorney fees in this case.  In that regard, the 
Board observes that the veteran was in receipt of nonservice-
connected pension benefits at the time of the August 1999 
rating decision, and that the effective date for the award of 
pension was July 1991.  Therefore, the veteran had been paid 
pension benefits from August 1998 through August 1999.  He 
had been paid at the rate of between $722.00 and $731.00 per 
month for pension.  His award for his service-connected 
benefits for that same time period was reportedly computed to 
be between $905.00 and $916.00 per month.  Thus, the past-due 
benefits would be the difference between what the veteran 
received for pension and what he was later determined to be 
entitled to based on service-connected schizophrenia, for 
that same period.  This amount, according to the RO, was 
$2,397.00, twenty percent of which amounts to $479.40.  

The Board finds the above-noted award to be presumptively 
reasonable in fact as it is noted to represent no more than 
20 percent of the past-due benefits.  See 38 C.F.R. 
§ 20.609(f).  Further, the Board notes that the attorney fees 
are payable only out of the actual past-due benefits awarded.  

Accordingly, based on this evidence, the Board concludes and 
finds that attorney fees based on past-due benefits are 
payable to the veteran's attorney for the grant of service 
connection for schizophrenia.  As to the inclusive dates of 
payment, the Board notes that the effective date of the award 
is July 13, 1998, and the date of the RO decision granting 
benefits is August 28, 1999.  The award of attorney fees 
based on past-due benefits for the grant of disability 
benefits are payable to the veteran's attorney for the period 
of time from July 13, 1998, to August 28, 1999.  See 38 
C.F.R. § 20.609(h)(3)(i) (1999).  Payment of monetary 
benefits based, as here, on an award of service connection 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from August 1, 1998, as the veteran 
and his attorney were advised by the previously noted 
correspondence from the RO.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of service connection for 
schizophrenia, from the effective date of July 13, 1998, to 
August 28, 1999.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


